DETAILED ACTION
Examiner’s Note
The examiner has cited particular passages including column and line numbers, paragraphs as designated numerically and/or figures as designated numerically in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claims, other passages, paragraphs and figures of any and all cited prior art references may apply as well. It is respectfully requested from the applicant, in preparing an eventual response, to fully consider the context of the passages, paragraphs and figures as taught by the prior art and/or cited by the examiner while including in such consideration the cited prior art references in their entirety as potentially teaching all or part of the claimed invention. MPEP 2141.02 VI: “PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS." MPEP 2123 (I): “PATENTS ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.”
Additionally, in an effort to provide a timely Office response to amendments the Applicant may file in response to this Office Action, it is respectfully requested that every effort be made to provide specific (page No., paragraph No., FIG. No., etc.) Specification/Drawings support for such amendments on accompanying remarks/arguments filings.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim(s) 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the pertinent prior art does not teach or suggest the claimed invention, in complete combination with the base claim and any and all intervening claim limitations: wherein the TER of the FTJ is configured to be adjusted by applying a sequence of voltage pulses with increasing or decreasing voltages between the top electrode and the bottom electrode.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 6-8 and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by US Publication No. 20160064510 to Mueller et al. (“Mueller”).
As to claim 1, Mueller teaches A semiconductor device (As found in at least FIGS. 1-11 and [0013]: semiconductor structure) comprising: a ferroelectric field-effect transistor (FeFET) (As found in at least [0023], [0100]) comprising: a substrate; a source region in the substrate; a drain region in the substrate; and a gate structure over the substrate and between the source region and the drain region (As found in at least FIG. 2 and [0100]: substrate 101, source and drain regions 104 and 106, gate structure between 104 and 106 and over the substrate 101 and over the channel region 105), wherein the gate structure comprises: a gate dielectric layer over the substrate; a ferroelectric film over the gate dielectric layer; and a gate electrode over the ferroelectric film (As found in at least FIG. 2, [0100] gate structure over gate channel 105 comprises: gate dielectric 107, ferroelectric film 201 over gate dielectric 107 and gate electrode 202 over film 201).
As to claim 2, Mueller teaches wherein the gate structure further comprises an internal metal layer between the gate dielectric layer and the ferroelectric film (As found in at least FIG. 2 and [0030]: internal metal layer 110 between ferroelectric film 201 and dielectric layer 107).
As to claim 6, Mueller teaches wherein the ferroelectric film comprises doped hafnium oxide (As found in at least [0023]: (MFMIS-FET) devices wherein a ferroelectric material including an oxide of hafnium).
claim 7, Mueller teaches wherein the doped hafnium oxide is a hafnium oxide doped by silicon, aluminum, zirconium, gadolinium, or yttrium (As found in at least [0023]: ferroelectric material including an oxide of hafnium and/or zirconium).
As to claim 8, Mueller teaches wherein a thickness of the ferroelectric film is between about 5 nm and about 20 nm (As found in at least [0023]: manufacturing processes and provide scalability at least down to the 28 nm technology node; self-evident that these teachings include the claimed dimensions).
As to claim 17, see rejection to at least claim(s) 1-2; moreover, the method is inherently taught by the apparatus.
As to claim 18, see rejection to at least claim(s) 6 and 8.
As to claim 19, see rejection to at least claim(s) 7.
As to claim 20, Mueller teaches further comprising, after forming the gate electrode, performing an anneal process at a temperature between about 500 0C and about 600 0C (As found in at least [0045]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Publication No. 20160064510 to Mueller et al. (“Mueller”) in view of U.S. Patent/Publication No. 20100033938 to Kitagawa et al. (“Kitagawa”).  
As to claim 3, while Mueller teaches the claimed ferroelectric film, as set forth in the rejection to at least claim 1, and also as found in at least [0007]: polarization direction depends on bias voltage, remanent polarization may be unspecified in the absence thereof.
And yet, Kitagawa relevantly and complementarily teaches wherein the ferroelectric film comprises a plurality of grains that have random polarization directions (As found in at least [0004]: crystal grain polarization occurs in random directions).
Mueller and Kitagawa are analogous art because they are from the same field of endeavor, and/or are reasonably pertinent to the inventor’s problem to be solved: semiconductor devices comprising ferroelectric material.
At the time of invention, it would have been obvious to a person of ordinary skill in the art to complement the teachings of Mueller as set forth in this Office action and as found in the reference with the relevant and complementary teachings of Kitagawa also as set forth in this Office action and as found in the reference(s).  The suggestion/motivation would have been obvious to one of ordinary skill in the art before the effective filing date of the present Application, and as found in [0004] of Kitagawa: in the presence of a bias voltage, such random polarization directions can be aligned in the direction of the electric field. An application of this polarization alignment can be exploited in memory devices: 
Therefore, it would have been obvious to combine Mueller with Kitagawa to make the above modification.
Claim(s) 4, 11, 13-14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Publication No. 20160064510 to Mueller et al. (“Mueller”) in view of U.S. Patent/Publication No. 20200065647 to Mulaosmanovic et al. (“Mulaosmanovic”).  
 	As to claim 4, while Mueller teaches in at least [0008] wherein the FeFET comprises two states (two thresholds) “On” or “Off,” Mueller may not expressly teach wherein a threshold voltage of the FeFET is adjustable and has more than two different threshold voltage values.
However, Mulaosmanovic complements these teachings by providing evidence in the prior art of a threshold voltage of the FeFET is adjustable and has more than two different threshold voltage values (As found in at least [0010]: polarizable material layer having at least two polarization states (at least two thresholds)).
Mueller and Mulaosmanovic are analogous art because they are from the same field of endeavor, and/or are reasonably pertinent to the inventor’s problem to be solved: semiconductor devices comprising ferroelectric material.
At the time of invention, it would have been obvious to a person of ordinary skill in the art to complement the teachings of Mueller as set forth in this  each polarization state representing a logic value; thus a memory device having memory cells that can store data that can be defined as including more than two states represents a substantial improvement over the typical binary memory devices.
Therefore, it would have been obvious to combine Mueller with Mulaosmanovic to make the above modification.
As to claim 11, Mueller teaches A semiconductor device comprising: a substrate (As found in at least FIG. 8: substrate 101); and a ferroelectric tunnel junction (FTJ) over the substrate (As found in at least FIG. 8: 500), the FTJ comprising: a bottom electrode over the substrate (At least FIG. 8 and [0073]: electrode 508: metal layer); a dielectric layer over the bottom electrode (At least FIG. 8 and [0075]: dielectric layer 509 over 508); an internal metal layer over the dielectric layer (As found in at least FIG. 8 and [0076]: internal metal layer 510 over 509); a ferroelectric layer over the internal metal layer (As found in at least FIG. 8 and [0077]: ferroelectric layer 504 over 510); and  TSMP2019169oUSoo-37-a top electrode over the ferroelectric layer (As found in at least FIG. 8 and [0077]: top electrode 505 over 504).
While at least Mulaosmanovic teaches wherein a tunneling electroresistance (TER) of the FTJ is adjustable and have more than two at least two polarization states (at least two thresholds); in other words at least two electroresistances; in agreement and thus at the very least obviating [0046] in the specification of the present Application).
As to claim 13, Mueller teaches wherein the top electrode and the ferroelectric layer have a same first surface area, wherein the internal metal layer and the dielectric layer have a same second surface area, the second surface area being larger than the first surface area (As found in at least FIG. 8: surface are for 510/509 is larger than for 505/504; note that at least 509 surface area extends beyond 505/504).
As to claim 14, see rejection to at least claim(s) 6 and 8.
As to claim 16, Mueller teaches wherein the bottom electrode is a fin protruding above the substrate, wherein the dielectric layer and the internal metal layer extend conformally along sidewalls and a top surface of the fin (As found in at least FIG. 8: bottom electrode 508 a fin that extends above substrate 101; the dielectric layer 509 and internal metal 510 extend conformally along sidewalls and a top surface of the fin 508).
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Publication No. 20160064510 to Mueller et al. (“Mueller”) in view of U.S. Patent/Publication No. 20200065647 to Mulaosmanovic et al. (“Mulaosmanovic”), and further in view of US Publication No. 20100073988 to Takahashi et al. (“Takahashi”).
As to claim 5, while Mueller teaches FeFET states (thresholds), the teachings may not expressly include wherein the threshold voltage of the FeFET 
However, Takahashi complements by providing wherein the threshold voltage of the FeFET is configured to be adjusted by applying a sequence of voltage pulses with gradually increasing or gradually decreasing voltages to the gate electrode of the FeFET (As found in at least [0018], and among other things: wherein the means for applying the voltage pulses applies one voltage pulse to the selected multivalued ferroelectric memory cell and the selected multivalued ferroelectric memory cell produces states of storage varied by the variation of the pulse width of the voltage pulse to be applied).
Mueller as modified and Takahashi are analogous art because they are from the same field of endeavor, and/or are reasonably pertinent to the inventor’s problem to be solved: semiconductor devices comprising ferroelectric material.
At the time of invention, it would have been obvious to a person of ordinary skill in the art to complement the teachings of Mueller as modified as set forth in this Office action and as found in the reference with the relevant and complementary teachings of Takahashi also as set forth in this Office action and as found in the reference(s).  The suggestion/motivation would have been obvious to one of ordinary skill in the art before the effective filing date of the present Application, each polarization state representing a logic value; and these are set by means of providing biasing voltages to the memory cells of memory devices; thus a memory device having memory cells that can store data that can 
Therefore, it would have been obvious to combine Mueller with Mulaosmanovic and Takahashi to make the above modification.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Publication No. 20160064510 to Mueller et al. (“Mueller”) in view of U.S. Patent/Publication No. 20200195241 to Murphy et al. (“Murphy”).  
As to claim 9, Mueller may not expressly teach wherein a conductance of the FeFET measured between the source region and the drain region of the FeFET is adjustable and has more than two different conductance values, wherein the conductance of the FeFET is configured to be adjusted by applying a sequence of programming voltages with gradually increasing or gradually decreasing voltage values to the gate electrode of the FeFET.
However, in relevant art considering FETs having a gate channel between a source and drain terminals,
Murphy teaches a conductance of the FeFET measured between the source region and the drain region of the FeFET is adjustable and has more than two different conductance values, wherein the conductance of the FeFET is configured to be adjusted by applying a sequence of programming voltages with gradually increasing or gradually decreasing voltage values to the gate electrode of the FeFET (As found in at least [0069]: For example, each voltage-controlled resistor 820 and 830 may be implemented with a respective transistor (e.g., PMOS transistor or NMOS transistor) having a channel coupled between the resistance of each voltage-controlled resistor 820 and 830 corresponds to the channel resistance of the respective transistor, which is controlled by the gate voltage of the respective transistor. It is self-evident that resistance is the mathematical inverse of conductance: G=1/R).
Mueller and Murphy are analogous art because they are from the same field of endeavor, and/or are reasonably pertinent to the inventor’s problem to be solved: semiconductor devices comprising ferroelectric material.
At the time of invention, it would have been obvious to a person of ordinary skill in the art to complement the teachings of Mueller as set forth in this Office action and as found in the reference with the relevant and complementary teachings of Murphy also as set forth in this Office action and as found in the reference(s).  The suggestion/motivation would have been obvious to one of ordinary skill in the art before the effective filing date of the present Application and as found in at least [0069] in Murphy: transistor channel resistance (conductance) depends on voltage biasing applied to transistor.
Therefore, it would have been obvious to combine Mueller with Murphy to make the above modification.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Publication No. 20160064510 to Mueller et al. (“Mueller”) in view of U.S. Patent/Publication No. 20200195241 to Murphy et al. (“Murphy”), and further in view of US Publication No. 20190318775 to Rakshit et al. (“Rakshit”).
 claim 10, at least Rakshit teaches a switching transistor, wherein a source region of the switching transistor is coupled to the gate electrode of the FeFET; a word line coupled to a gate of the switching transistor; a programming line coupled to a drain region of the switching transistor; a bit line connected to the drain region of the FeFET; and an output line connected to the source region of the FeFET (As found in at least FIGS. 1B, 2 and at least [0025]: switching transistor 120 coupled to gate of FeFET 110, word line 152 coupled to gate of 120, programming line 156a coupled to drain of 120, bit line 154a coupled to drain of 110, output line (source line) 158 coupled to source of 110).
Mueller as modified and Rakshit are analogous art because they are from the same field of endeavor, and/or are reasonably pertinent to the inventor’s problem to be solved: semiconductor devices comprising ferroelectric material.
At the time of invention, it would have been obvious to a person of ordinary skill in the art to complement the teachings of Mueller as modified as set forth in this Office action and as found in the reference with the relevant and complementary teachings of Rakshit also as set forth in this Office action and as found in the reference(s).  The suggestion/motivation would have been obvious to one of ordinary skill in the art before the effective filing date of the present Application: the device in the teachings of Mueller cannot work in isolation, it must have a means of selecting or accessing it; Rakshit provides such means.
Therefore, it would have been obvious to combine Mueller with Murphy and Rakshit to make the above modification.
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Publication No. 20160064510 to Mueller et al. (“Mueller”) in view of U.S. Patent/Publication No. 20200065647 to Mulaosmanovic et al. (“Mulaosmanovic”), in view of U.S. Patent/Publication No. 20100033938 to Kitagawa et al. (“Kitagawa”).  
As to claim 15, see rejection to at least claim 3.
Mueller as modified and Kitagawa are analogous art because they are from the same field of endeavor, and/or are reasonably pertinent to the inventor’s problem to be solved: semiconductor devices comprising ferroelectric material.
At the time of invention, it would have been obvious to a person of ordinary skill in the art to complement the teachings of Mueller as modified as set forth in this Office action and as found in the reference with the relevant and complementary teachings of Kitagawa also as set forth in this Office action and as found in the reference(s).  The suggestion/motivation would have been obvious to one of ordinary skill in the art before the effective filing date of the present Application, and as found in [0004] of Kitagawa: in the presence of a bias voltage, such random polarization directions can be aligned in the direction of the electric field. An application of this polarization alignment can be exploited in memory devices: memory cell state (i.e., either “1” or “0” or “on” or “off” or any other defining condition) defined by polarization alignment depending on direction of electric field.  
Therefore, it would have been obvious to combine Mueller as modified with Kitagawa to make the above modification.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FERNANDO N HIDALGO whose telephone number is (571)270-3306. The examiner can normally be reached M-F 9:00-7:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 5712721852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FERNANDO N. HIDALGO
Primary Examiner
Art Unit 2827